           Case 1:18-cv-02254-JEB Document 49 Filed 11/16/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                  )
MASDAR SOLAR & WIND                               )
COOPERATIEF U.A.,                                 )
                                                  )
                                                  )
                       Petitioner,                )
                                                  )
               v.                                 )      Civil Action No. 1:18-cv-2254 (JEB)
                                                  )
THE KINGDOM OF SPAIN,                             )
                                                  )
                                                  )
                       Respondent.                )
                                                  )

                     STIPULATION OF DISMISSAL WITH PREJUDICE

       It is HEREBY STIPULATED AND AGREED by and between Petitioner Masdar Solar &

Wind Cooperatief U.A. and Respondent the Kingdom of Spain, that the above-captioned action is

hereby DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

without right of appeal. Each party shall be responsible for paying its own attorneys’ fees and costs

associated with this action.




                                                 1
           Case 1:18-cv-02254-JEB Document 49 Filed 11/16/20 Page 2 of 2




Dated: November 16, 2020                Respectfully submitted,


MASDAR SOLAR & WIND COOPERATIEF KINGDOM OF SPAIN
U.A.

By its attorneys,                       By its attorneys,

/s/ Bradley S. Pensyl                   /s/ Derek C. Smith
                                        Derek C. Smith (D.C. Bar No. 468674)
ALLEN & OVERY LLP                       dcsmith@foleyhoag.com
                                        Nicholas M. Renzler (D.C. Bar No. 983359)
John Roberti                            nrenzler@foleyhoag.com
1101 New York Avenue, NW                Diana Tsutieva (D.C. Bar No. 1007818)
Washington, DC 20005                    dtsutieva@foleyhoag.com
Telephone: 202-683-3800                 FOLEY HOAG LLP
Facsimile: 202-683-399                  1717 K Street, NW
                                        Washington, DC 20006-5350
Jacob S. Pultman (pro hac vice)         Tel: 202-223-1200
Bradley S. Pensyl (pro hac vice)        Fax: 202-785-6687
1221 Avenue of the Americas
New York, New York 10020                Andrew Z. Schwartz (D.D.C. Bar No.
Tel: 212-610-6300                           MA0017)
                                        aschwartz@foleyhoag.com
Attorneys for Petitioner                Andrew B. Loewenstein (D.D.C. Bar No.
                                            MA0018)
                                        aloewenstein@foleyhoag.com
                                        FOLEY HOAG LLP
                                        Seaport West
                                        155 Seaport Boulevard
                                        Boston, MA 02210-2600
                                        Tel: 617-832-1000
                                        Fax: 617-832-7000

                                        Attorneys for Respondent




                                        2
